DETAILED CORRESPONDANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3 and 6, drawn to a method of producing an HSL protein with increased activity to oxidize 4-HPPD inhibitor or producing a plant with increased resistance to a 4-HPPD inhibitor comprising mutating position 140 of SEQ ID NO: 4 or an equivalent position.
Group II, claim(s) 4, drawn to a method of determining resistance of a plant comprising detecting a nucleotide which codes for position 140 of SEQ ID NO: 4.
Group III, claim(s) 5, drawn to a method of breeding a plant having increased resistance to a 4-HPPD inhibitor comprising crossing a plant having resistance to a 4-HPPD inhibitor with a second plant, determining the resistance, and selecting a plant having resistance. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because the groups do not share the same or corresponding technical feature. Group I reads on mutating position 140 of SEQ ID NO: 4 or an equivalent position in another sequence (clarity issues) that results in increased catalytic activity to oxidize a 4-HPPD inhibitor thereby resulting in increased tolerance in a plant to said inhibitor. There is no requirement in either Groups II or III that the plant comprise a mutation at position 140 in SEQ ID NO: 4 that results in increased resistance to a 4-HPPD inhibitor. Rather, Group II merely detects the nucleic acids that encode the position (but there is no requirement that the result of the detection is that it is “mutated”). Group II encompasses detecting plants not comprising the mutation to position 140 and having resistance for another reason (another transgene, or mutation to another position) or that don’t have resistance at all. Likewise, Group III does not require that the plant used in the cross has a mutation to position 140 that results in the resistance trait. 
Nevertheless, detection of position 140 in SEQ ID NO: 4 (or in equivalent amino acid sequence) to be a basic amino acid that results in 4-HPPD tolerance was known in the art. See for example, Kato et al (WO2012/090950) who teaches detecting in a 4-HPPD resistant rice plant an HSL protein sequence, determining the amino acid at relative position 140 (position 141 in the rice sequence), and determining that the amino acid is a basic amino acid, wherein the amino acid is histidine (Figure 19). 
Therefore, the detection of position 140 to be a basic amino acid or the mutation of the position to be a basic amino acid, particularly histidine, is not a contribution over the prior art. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY KATE BURAN whose telephone number is (571)270-5284.  The examiner can normally be reached on Monday-Friday 7:30am - 3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Ashley K Buran/Primary Examiner, Art Unit 1662